

TriNet Group, Inc.
Amended and Restated Non-Employee Director Compensation Policy


Adopted: March 10, 2015
Effective Date: January 1, 2015
Revised: July 17, 2017


This Amended and Restated Non-Employee Director Compensation Policy (the
“Policy”) documents the terms and conditions of the cash and equity compensation
that non-employee members of the Board of Directors (the “Board”) of TriNet
Group, Inc. (“TriNet”) may earn for their service on the Board from and after
January 1, 2015. This Policy amends, restates and supersedes in its entirety any
prior policies adopted by the Board or the Compensation Committee of the Board
prior to the date this Policy is adopted
Philosophy
This Policy is designed to attract and retain experienced, talented individuals
to serve on the Board. The Board anticipates that the Board, or its Compensation
Committee, will generally review Director compensation on an annual basis. The
Policy, as amended from time to time, may take into account the time commitment
expected of Directors, best practices and market rates in director compensation,
the economic position of TriNet, broader economic conditions, historical
compensation structure, the advice of the compensation consultant(s) that the
Compensation Committee or the Board may retain from time to time, and the
potential dilutive effect of equity awards on TriNet’s stockholders.
Under this Policy, Directors receive cash compensation in the form of retainers
to recognize their day to day contributions, the level of responsibility as well
as the necessary time commitment involved in serving in a leadership role and/or
on committees. Directors also receive equity compensation because TriNet
believes that stock ownership provides an incentive to act in ways that maximize
long-term stockholder value. Further, TriNet believes that stock-based awards
are essential to attracting and retaining talented Board members. TriNet
believes that the vesting acceleration provided in the case of a change in
control is consistent with market practices and is critical to attracting and
retaining high quality Directors.


Eligible Directors


Only members of the Board who are not concurrently employees of TriNet are
eligible for compensation under this Policy (each such member, a “Director”).
Any director may also decline compensation per policy of their affiliated entity
or for any other reason prior to the start of the period of service to which the
compensation relates.


Annual Cash Compensation


All Directors will be entitled to annual cash compensation set forth below for
2015 and thereafter. The annual cash compensation set forth below is payable in
equal quarterly installments, in arrears following the end of each quarter in
which the service occurred, pro-rated for any partial quarters of service. All
annual cash fees are vested upon payment.


1.
 
 
 

--------------------------------------------------------------------------------






 
Annual Retainer (Chair)
Annual Retainer (non-Chair)
Fee per Meeting
Board


$75,000




$50,000




$1,500


Audit Committee


$30,000




$15,000




$1,000


Compensation Committee


$30,000




$15,000




$1,000


Nominating and Corporate Governance Committee


$15,000




$7,500




$500



 
Equity Compensation


Equity awards will be granted under the TriNet Group, Inc. 2009 Equity Incentive
Plan or any successor thereto (the “Plan”). All equity awards granted under this
Policy will be documented on the applicable form of equity award agreement most
recently approved for use by the Board (or a duly authorized committee thereof)
for Directors. The terms of the equity awards described in this Policy will be
automatically adjusted upon any Capitalization Adjustment (as defined and
provided for under the Plan).


1.    Initial Grant: On the date of a Director’s initial election or appointment
to the Board, the Director will be automatically, and without further action by
the Board, granted restricted stock units (“RSUs”) for $200,000 (or, $300,000,
in the case of a new Director who is to serve as Chairman of the Board upon his
or her initial appointment) of TriNet’s Common Stock multiplied by a fraction,
the numerator of which is the number of days that will elapse between the
Director’s date of initial appointment or election and the first anniversary of
the date of grant of the Company’s most recent Annual Grants (as defined below)
and the denominator of which is 365. Such RSUs will vest on the first
anniversary of the Company’s most recent Annual Grants, subject to the
Director’s Continuous Service through such date. Such RSUs are referred to in
this Policy as “Initial Grant.” A Director who, in the one year prior to his or
her initial election to serve on the Board as a Director, served as an employee
of TriNet or one of its subsidiaries will not be eligible for an Initial Grant.


2.    Annual Grant: On the date of the Company’s first board meeting of each
calendar year (beginning in 2016), each person who is then serving as a Director
will be automatically, and without further action by the Board, granted RSUs for
$200,000 (or $300,000, in the case of the Chairman of the Board) of TriNet’s
common stock. Such RSUs will vest as to 100% of the shares on the first
anniversary of the date of grant, subject to the Director’s Continuous Service
through such anniversary. Such RSUs are referred to in this Policy as “Annual
Grants.” On the date this Policy is adopted, each person who is serving as a
Director on such date will be granted RSUs for $200,000 (or, in the case of
Chairman of the Board, $300,000) of TriNet’s Common Stock, with such RSUs
vesting as to 100% of the shares on February 12, 2016, subject to the Director’s
Continuous Service through such date.


3.    Vesting; Acceleration: Vesting of awards granted under this Policy will
cease if the Director resigns from the Board or otherwise ceases to serve as a
Director, unless the Board (or its Compensation Committee) determines that the
circumstances warrant acceleration of vesting. All


2.
 
 
 

--------------------------------------------------------------------------------




equity awards granted under this Policy will vest in full immediately prior to a
Change in Control (as defined in the Plan), subject to the Director’s Continuous
Service (as defined in the Plan) as of the day prior to the closing of the
Change in Control.


4.    Number of Shares subject to RSUs. The number of shares subject to any RSUs
granted pursuant to this Policy will be determined based on the approved dollar
amount of the RSUs divided by the closing price of one share of Common Stock, as
quoted by the New York Stock Exchange, on the date of grant or, if the date of
grant is not a trading day, the immediately preceding trading day, determined in
accordance with the Plan, rounded up to the nearest whole share.


Expenses


The Company will reimburse Directors for ordinary, necessary and reasonable
out-of-pocket travel expenses to cover in-person attendance at and participation
in Board and committee meetings.






3.
 
 
 